EXHIBIT 12.1 BEAR STATE FINANCIAL, INC. STATEMENT OF COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Year Ended December 31, Three Months Ended (dollars in thousands) 3/31/2016 3/31/2015 Fixed charges and preferred dividends Interest expense $ 6,364 $ 5,138 $ 3,392 $ 4,422 $ 6,682 $ 1,864 $ 1,528 Estimated interest in rent 216 145 86 89 77 68 50 Preferred dividends E - Combined fixed charges and preferred dividends B 6,580 5,283 3,478 4,511 6,759 1,932 1,578 Less: interest on deposits 5,339 4,538 3,339 4,322 6,351 1,515 1,304 Combined fixed charges and preferred dividends excluding interest on deposits D $ 1,241 $ 745 $ 139 $ 189 $ 408 $ 417 $ 274 Earnings Pre-tax income from continuing operations $ 15,213 $ 3,736 $ 740 $ 755 $ ) $ 4,779 $ 3,152 Fixed charges and preferred dividends 6,580 5,283 3,478 4,511 6,759 1,932 1,578 Total earnings A 21,793 9,019 4,218 5,266 ) 6,711 4,730 Less: interest on deposits 5,339 4,538 3,339 4,322 6,351 1,515 1,304 Total earnings excluding interest on deposits C $ 16,454 $ 4,481 $ 879 $ 944 $ ) $ 5,196 $ 3,426 Ratio of earnings to fixed charges Ratio, including interest on deposits (A/(B-E)) 3.31 1.71 1.21 1.17 * 3.47 3.00 Ratio, excluding interest on deposits (C/(D-E)) 13.26 6.01 6.32 4.99 * 12.46 12.50 Ratio of earnings to fixed charges and preferred dividends Ratio, including interest on deposits A/B 3.31 1.71 1.21 1.17 * 3.47 3.00 Ratio, excluding interest on deposits C/D 13.26 6.01 6.32 4.99 * 12.46 12.50 * Due to a loss in 2011, earnings were insufficient to cover fixed charges by $19 million.
